 1
                                                                               FILED IN THE
 2                                                                         U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON

 3
                                                                     Nov 29, 2018
 4
                                                                          SEAN F. MCAVOY, CLERK

 5                       UNITED STATES DISTRICT COURT
 6                      EASTERN DISTRICT OF WASHINGTON

 7
     MISTY R.,                                      No. 1:18-CV-3083-JTR
 8
 9                Plaintiff,                        ORDER GRANTING STIPULATED
10                                                  MOTION FOR REMAND
                         v.                         PURSUANT TO SENTENCE FOUR
11                                                  OF 42 U.S.C. § 405(g)
     COMMISSIONER OF SOCIAL
12   SECURITY,
13
                  Defendant.
14
15
16         BEFORE THE COURT is the parties’ stipulated motion to remand the
17   above-captioned matter to the Commissioner for additional administrative
18   proceedings pursuant to sentence four of 42 U.S.C. § 405(g). ECF No. 16.
19   Attorney D. James Tree represents Plaintiff; Special Assistant United States
20   Attorney Jeffrey Eric Staples represents Defendant. The parties have consented to
21   proceed before a magistrate judge. ECF No. 7. After considering the file and
22   proposed order, IT IS ORDERED:
23         1.    The parties’ Stipulated Motion for Remand, ECF No. 16, is
24   GRANTED. The above-captioned case is REVERSED and REMANDED to the
25   Commissioner of Social Security for further administrative proceedings pursuant to
26   sentence four of 42 U.S.C. § 405(g). On remand, the administrative law judge
27   (ALJ) will hold a de novo hearing, further develop the record as necessary, and
28   issue a new decision. The ALJ shall: (1) reevaluate the evidence of record,

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 1
 1   particularly the unaddressed medical opinions; (2) reevaluate Plaintiff’s residual
 2   functional capacity, as necessary; and (3) reevaluate whether Plaintiff could
 3   perform any jobs existing in significant numbers in the national economy given her
 4   particular constellation of limitations. Plaintiff may present additional testimony
 5   and submit additional evidence.
 6         2.     Judgment shall be entered for PLAINTIFF.
 7         3.     Plaintiff’s Motion for Summary Judgment, ECF No. 14, is
 8   STRICKEN AS MOOT.
 9         4.     An application for attorney fees and costs may be filed by separate
10   motion.
11         The District Court Executive is directed to enter this Order, forward copies
12   to counsel, and CLOSE THE FILE.
13         DATED November 29, 2018.
14
15                                _____________________________________
                                            JOHN T. RODGERS
16                                 UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 2
